 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

HEIDI WERNER,
Plaineith
* STIPULATED
ENVELOPE CITY, INC., SHOP ARCHITECTS, CONFIDENTIALITY AGREEMENT
P.C., CINDY MCLAUGHLIN, and TODD AND PROTECTIVE ORDER
SIGATY,
Defendants.

 

 

WHEREAS, all the parties to this action (collectively the “Parties” and individually a
“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil Procedure 26(c)
to protect the confidentiality of nonpublic and competitively sensitive information that they may need to
disclose in connection with discovery in this action;

WHEREAS, the Parties, through counsel, agree to the following terms; and

WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored
confidentiality order governing the pretrial phase of this action,

IT IS HEREBY ORDERED that any person subject to this Order — including without
limitation the Parties to this action (including their respective corporate parents, successors, and assigns),
their representatives, agents, experts and consultants, all third parties providing discovery in this action, and
all other interested persons with actual or constructive notice of this Order — will adhere to the following
terms, upon pain of contempt:

I. With respect to “Discovery Material” (ie, information of any kind produced or
disclosed in the course of discovery in this action) thar a person has designated as “Confidential” pursuant
to this Order, no person subject to this Order may disclose such Confidential Discovery Material to

anyone else except as this Order expressly permuts.

107884905
 

2. The Party or person producing or disclosing Discovery Material (“Producing
Party”) may designate as Confidential only the portion of such material that it reasonably and in good faith
believes consists of:

(a) previously non-disclosed financial information (including without limitation
profitability reports or estimates, percentage fees, design fees, royalty rates,
mumimum guarantee payments, sales reports, and sale margins );

(b) previously non-disclosed material relating to ownership or control of any non-
public company;

(c) previously non-disclosed business plans, product-development information, or
marketing plans;

(d) any information of a personal or intimate nature regarding any individual; or

(e) any other category of information this Court subsequently affords confidential
Status.

3, With respect to the Confidential portion of any Discovery Material other than
deposition transcripts and exhibits, che Producing Party or its counsel may designate such portion as
“Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected portion in a
mannet thar will not interfere with legibility or audibility; and (b) producing for future public use another
copy of said Discovery Material with the confidential information redacted.

4, A Producing Party or its counsel may designate deposition exhibits or portions of
deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record during the
deposition that a question calls for Confidential information, in which case the reporter will bind the
transcript of the designated testimony in a separate volume and mark it as “Confidential Information
Governed by Protective Order;” or (b) notifying the reporter and all counsel of record, in writing, within

30 days after receipt of the deposition transcript, of the specific pages and lines of the transcript that are to

107884905
4821-808 1-9893.1
be designated “Confidential,” in which case all counsel will be responsible for marking the copies of the
designated transcript in their possession or under their control as directed by the Producing Party or that
person’s counsel, During the 30-day period following the recepit of a deposition transcript by the deposed
Party, all Parties will treat the entire deposition transcript as if it had been designated Confidential.

5. If at any time before the trial of this action a Producing Party realizes that it
should have designated as Confidential some portion(s) of Discovery Material that it previously produced

without limitation, the Producing Par ay so designate such material by so apprising all prior recipients

   
 

in writing, Thereafter, persons subyect to this Order will treat such designated
portion(s) of the Discovery Material as Confidential.

6. Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection; ot (c) a
tuling regarding the admissibility at trial of any document, testimony, or other evidence.

7. Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Order may disclose such information only to the following persons:

(a) the Parties to this action, their insurers, and counsel to their insurers;

(b) counsel retained specifically for this action, including any paralegal, clerical, or
other assistant chat such outside counsel employs and assigns to this matter;

(c) outside vendors or service providers (such as copy-service providers and
document-management consultants) that counsel hire and assign to this matter,
provided such person has first executed a Non-Disclosure Agreement in the form
annexed as an Exhibit hereto:

(d) any mediator or arbitrator that the Parties engage in this matter or chat this Court

appoints, provided such person has first executed a Non-Disclosure Agreement in

the form annexed as an Exhibit hereto;

107884905
4821-8081-9893.1
 

(5)

(g)

(h)

as to any document, its author, its addressee, and any other person indicated on
the face of the document as having received a copy;

any witness who counsel for a Party in good faith believes may be called to testify
at trial or deposition in this action, provided such person has first executed a
Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

any person a Party retains to serve as an expert witness or otherwise provide
specialized advice to counsel in connection with this action, provided such person
has first executed a Non-Disclosure Agreement in the form annexed as an Exhibit
hereto;

stenographers engaged to transcribe depositions the Parties conduct in this action;
and

this Court, including any appellate court, its support personnel, and court
reporters.

Before disclosing any Confidential Discovery Material to any person referred to in

subparagraphs 7(c), 7(d), 7(£), or 7(g) above, counsel must provide a copy of this Order to such person,

who must sign a Non-Disclosure Agreement in the form annexed as an Exhibic hereto stating that he or

she has read this Order and agrees to be bound by its cerrns. Said counsel must retain each signed Non-

Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either before such person is

permitted to testify (at deposition or trial) or at the conclusion of the case, whichever comes first.

 

Musk mole ey sagtion i | eoure to free unde Sank

107884905
4821-808 1-9893.1
 

12. Any Party who objects to any designation of confidentiality may at any time
before the trial of this action serve upon counsel for the Producing Party a wmtten notice stating with
particularity the grounds of the objection. If the Parties cannot reach agreement within five (5) business
days, counsel for all affected Parties shall be free to address their dispute to this Court.

13. Any Party who requests additional limits on disclosure (such as “attorneys’ eyes
only” in extraordinary circumstances), may at any time before the trial of this action serve upon counsel for
the recipient Parties a written notice stating with particularity the grounds of the request. If the Parties
cannot reach agreement within five (5) business days, counsel for all affected Parties shall be free to address
their dispute to this Court.

14. Recipients of Confidential Discovery Material under this Order may use such
material solely for the prosecution and defense of this action and any appeals thereto, and not for any
business, commercial, ot competitive purpose or in any other litigation proceeding. Nothing contained in
this Order, however, will affect or restrict the tights of any Party with respect to its own documents or

information produced in this action.

107884905
482 1-8081-9893.1
 

15. Nothing in this Order will prevent any Party from producing any Confidential
Discovery Material in its possession in response to a lawful subpoena or other compulsory process, or if
required to produce by law or by any government agency having jurisdiction, provided that such Party gives
written notice to the Producing Party as soon as reasonably possible, and if permitted by the time allowed
under the request, at least 10 days before any disclosure. Upon receiving such notice, the Producing Party
will bear the burden to oppose compliance with the subpoena, other compulsory process, or other legal
notice if the Producing Party deems it appropriate to do so.

16, Each person who has access to Discovery Material designated as Confidential
pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent disclosure
of such macerial.

17, Within 60 days of the final disposition of this action — including all appeals — all
recipients of Confidential Discovery Material must either return it — including all copies thereof — to the
Producing Party, or, upon permission of the Producing Party, destroy such material — including all copies
thereof. In either event, by the 60-day deadline, the recipient must certify its return or destruction by
submitting a written certification to the Producing Party that affirms that it has not retained any copies,
abstracts, compilations, summaries, or other forms of reproducing or capturing any of the Confidential
Discovery Material. Notwithstanding this provision, the attorneys that the Parties have specifically
retained for this action may retain an archival copy of all pleadings, motion papers, transcripts, expert
reports, legal memoranda, correspondence, or attorney work product, even if such materials contain
Confidential Discovery Material, Any such archival copies that contain or constitute Confidential
Discovery Material remain subject to this Order.

18. This Order will survive the termination of the litigation and will continue to be

binding upon all persons to whom Confidential Discovery Material is produced or disclosed.

107884905
482 1-8081-9893.1

 
19, This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.

SO STIPULATED AND AGREED.

/sf David Hrovat

Sam P, Israel

David Hrovat

Sam P. Israel, P.C.

180 Maiden Lane, 6th Floor
New York, NY 10038
Telephone: (646) 787-9880

Email: samistael(@spi-pc.com
Email: dhroyat(@spi-pe.com

Attorneys for Plaintitt Heidi Werner

Dated: Pebruary 24, 2020

s/f Amy [, Traub
Amy J. Traub
Amanda L. Van Hoose Garofalo
Baker & Hosretler LLP
45 Rockefeller Plaza, 14th Floor
New York, NY IOIII
Telephone: (212)-453-4200
Facsimile: (212)-589-4201
E-mail: atraub(@bakerlaw.com
E-mail: agarofalo@bakerlaw.com

Actomeys for Defendant SHoP
Arctitects, P.C.

Dated: February 19, 2020

Dated: February 24, 2020

New York, New York

107884905
4821-808 1-9893.1

s/Heather R. Boshak

Heather R. Boshak

Matthew C. Berger

Fox Rothschild LLP

IOI Park Avenue

17th Floor

New York, NY 10017

Telephone: (973) 994-7508

Facsimile: (973) 994-7508
Email:hboshak(@foxrothschild.com
Email: mberger(@foxrothschild.com
Attorneys for Defendants Envelope City,
Inc, Cindy McLaughlin, and Todd Sigaty

Dated: February 19, 2020

4 fo | De
SU OkvEnED:
err tev Pt
Hon. Kevin Nathaniel Fox
United States Magistrate gudzs
 

107884905
4821-808 1-9893. 1

 

 

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HEIDI WERNER,

 

Plaineiff CASE NO:: 1:19-CV-01332 (ALC) (KNF)

NON-DISCLOSURE AGREEMENT

V.

ENVELOPE CITY, INC., SHOP ARCHITECTS,
P.C., CINDY MCLAUGHLIN, and TODD
SIGATY,

Defendanes.

 

 

L, , acknowledge that I have read and
understand the Protective Order in this action governing the non-disclosure of those portions of Discovery
Material that have been designated as Confidential. I agree that I will not disclose such Confidential
Discovery Material to anyone other than for purposes of this litigation and that at the conclusion of the
litigation | will return all discovery information to the Party or attorney from whom I received it. By
acknowledging these obligations under the Protective Order, | understand that | am submutting myself to
the jurisdiction of the United States District Court for the Southern District of New York for the purpose

of any issue or dispute arising hereunder and that my willful violation of any f of the Protective Order

{Sanctume., tnctudeng Contempt Court ff
could subject me to . -

 

Dated:

107884905
482 1-8081-9893.1
